IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs April 28, 2015

             STATE OF TENNESSEE v. CODY LEE CRAWFORD

                 Appeal from the Circuit Court for Anderson County
                    No. B2C00521     Donald Ray Elledge, Judge




                 No. E2014-01868-CCA-R3-CD – Filed June 10, 2015


Defendant, Cody Lee Crawford, challenges the trial court’s decision ordering him to
register as a sex offender after he pled guilty to two counts of statutory rape. He argues
that the trial court abused its discretion. The trial court did not abuse its discretion and
Defendant is not entitled to relief. Accordingly, the judgments of the trial court are
affirmed.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

TIMOTHY L. EASTER, J., delivered the opinion of the Court, in which ROBERT W.
WEDEMEYER and D. KELLY THOMAS, JR., JJ., joined.

H. Daniel Forrester III, Clinton, Tennessee, for the appellant, Cody Lee Crawford.

Herbert H. Slatery III, Attorney General and Reporter; Jeffrey D. Zentner, Assistant
Attorney General; Dave Clark, District Attorney General; and Sandra Donaghy, Assistant
District Attorney General, for the appellee, State of Tennessee.


                                        OPINION

                                   Factual Background

       This is Defendant’s appeal from the Anderson County Circuit Court’s order
requiring Defendant to register as a sex offender as a condition of his suspended
sentence.
       In December of 2013, Defendant entered guilty pleas to two counts of statutory
rape, Class E felonies, in exchange for a two-year sentence on each count as a Range I,
standard offender. The sentences were ordered to be served concurrently. As part of the
negotiated plea agreement, Defendant was to serve ten days in incarceration with credit
for time served. Additionally, the plea agreement ordered Defendant to “comply with the
terms and conditions applicable to sex offenders[,] including supervision under the sex
offender directives;” to complete both a psychosexual evaluation and a drug and alcohol
assessment and to follow the recommendations as conditions of supervision; to pay a fine
of $100 and court costs; and to refrain from having contact with the victim. Lastly, the
plea agreement specified that a partial sentencing hearing would be held to determine
“whether the defendant should receive judicial diversion and whether he should be placed
on the Sex Offender Registry.”

       At the hearing on the plea agreement, counsel for the State recited the factual basis
for the indictments. The victim, a sixteen-year-old girl1, snuck out of her parents’ home
on the night of June 30, 2012. Upon her return, Defendant dropped her off near her
house. The victim’s father followed Defendant to his home, where he confronted
Defendant. Defendant admitted to both law enforcement personnel and the victim’s
father that he had sexual relations with the victim twice. Defendant insisted that the
victim claimed to be seventeen years old. Law enforcement personnel searched
Defendant’s home and seized the top part of his mattress to examine for DNA evidence.
Defendant’s cell phone contained a text message boasting about having sex with a
sixteen-year-old.

       Prior to the sentencing hearing, a presentence report was prepared by Tiffany
Rodd, a probation officer with the Tennessee Department of Correction. The parties
stipulated to the report and the attached psychosexual evaluation, performed by William
Tillery of the Sex-Offender Treatment Outpatient Program. The report reflected that
Defendant was twenty-three years of age with no prior convictions. Defendant had two
pending charges in Anderson County for reckless driving and violation of the financial
responsibility law. He admitted to marijuana use, starting in middle school. Defendant
also reported his association with the Andersonville Mafia, a local gang recognized by
law enforcement officers. At the time of the incident, Defendant was employed as a
laborer.

       At the hearing, the trial court heard testimony from the father of the victim. He
described the victim as sixteen years of age and living at home at the time of the
incidents; she did not have permission to be in contact with Defendant or to leave the
house. On the night of the incident, her parents noticed that she was gone when her dog

       1
           It is the policy of this Court to protect the identity of juvenile victims of sexual offenses.

                                                       -2-
started “whining and crying.” They notified law enforcement personnel, family, and
friends that she was missing.

      The victim’s father eventually saw Defendant drop the victim off about two
hundred yards away from her house. The victim’s father got in his truck and chased
Defendant to his residence, where he confronted Defendant about his actions.

       The victim’s father explained that the events that occurred between Defendant and
the victim changed their family, “tore” it apart, and “ruined his relationship with his
daughter.” In fact, the victim’s father explained that the victim moved to Arizona to
work on a ranch after the incident occurred.

       Detective Darrell Slater of the Anderson County Sheriff’s Office testified that he
responded to the call from the victim’s father. When he arrived at Defendant’s home, he
saw a banner on the wall containing a roster of the Andersonville Mafia. As part of the
investigation, Detective Slater obtained Defendant’s Facebook conversations, which
contained sexual innuendos and planning of sexual encounters. Additionally, Defendant
had approximately forty Facebook friends who were high-school-aged girls. Detective
Slater was of the opinion that Defendant’s actions were calculated and, as a result, he was
not a good candidate for diversion.

      Mr. Tillery, a licensed clinical social worker, also testified. He performed the
psychosexual evaluation of Defendant. According to Mr. Tillery, the evaluation did not
suggest that Defendant was a highly sexual person. Further, Mr. Tillery surmised that
Defendant was amenable to supervision.

       Defendant testified at the hearing. He took responsibility for his actions and
apologized for his behavior. He pointed out that he cooperated with law enforcement and
asserted that he would be able to make it through two years of probation. However, he
denied currently being in a gang,2 knowing the victim’s age, or sending a text message in
which he bragged about having sex with a sixteen-year-old. He explained that his
numerous high-school-aged female Facebook friends were the result of his
indiscriminately accepting every friend request. He also initially denied being on
Facebook after the police seized his phone, but later admitted that he accessed Facebook
through another person’s account in order to defend himself against negative comments.
Defendant also admitted to marijuana use and that he was guilty of having sexual
intercourse with the victim.



        2
         Defendant explained that he “wanted to be a part of [the gang] in high school because [he]
didn’t have many friends” but that he was no longer associated with the group.

                                                  -3-
       The victim did not testify at the sentencing hearing. The presentence report
contains the victim’s statement in which the victim claimed that she was responsible
because she lied about her age and “asked [Defendant] if he wanted to have sex with
me.” Further, she did not “think that [Defendant] should be charged with anything. . . .
[H]e did not deserve[] to get into any trouble at all.” The victim refused a rape kit.

       At the conclusion of the hearing, the trial court made oral findings of fact and
conclusions of law. The trial court recounted the procedural history of the case and noted
that he was considering “whether the defendant should receive judicial diversion and
whether he should be placed on [the] Sex Offender Registry.”

       The trial court determined that Defendant knew the victim was under the age of
eighteen based on the fact that he concealed his activity from the victim’s family.
Additionally, the trial court found that Defendant had sexual intercourse with the victim
on two separate occasions despite the fact that Defendant had given differing accounts of
the number of times this occurred. The trial court found that Defendant was “not
credible” for multiple reasons—the inconsistencies in his account of his relationship with
the victim, his lack of memory with regard to how many times he was on Facebook after
the incident, and his claim that he was no longer a gang member. The trial court found
that Defendant continued to use marijuana and alcohol after he was charged with the
crimes at issue herein, even smoking marijuana with his father at Christmas when the
hearing on judicial diversion was pending. The trial court noted that there was “no one
[present at the hearing] to testify on behalf of [Defendant] as to what a good young man
he is, what a horrific mistake that he made . . . .” The trial court noted Defendant’s
erratic work history and the fact that he was not successful in keeping gainful
employment.

       The trial court did not give much weight to the victim’s statements, in part because
of her age. The trial court was also “bothered” by the fact that Defendant had over forty
high-school-aged Facebook friends that were female. The trial court considered the
deterrent value to the accused as well as others, noting Mr. Tillery’s assessment that
Defendant “tend[ed] to minimize the facts that he did pursue [the victim,] knowing in his
mind she’s no greater than seventeen years old or younger[,] and [that he] groom[ed] her
over time.” The trial court determined that there should be punishment as “a deterrence
to people like that who set up and prey on these young girls.” The trial court found that
Defendant “had no great fear of violating the law,” showing that he is “not amenable to
correction.”

       The trial court denied diversion, finding that it would not “serve the interest of the
public . . . under the facts and circumstances of this case. . . .” Additionally, the trial
court commented:

                                            -4-
       This was obviously a young lady who was troubled, was troubled at the
       time he took advantage of her without hesitation[,] knowing she’s
       underage. And I just cannot tolerate that[. A]nd then [he] comes up to the
       court and is caught in what this Court believes to be statements that simply
       are not true. It gives him no credibility with this Court.

Lastly, the trial court “waffled” over whether Defendant should be required to register as
a sex offender but ultimately determined that Defendant should be required to be on the
Sex Offender Registry. Defendant filed a timely notice of appeal.

                                          Analysis

       On appeal, Defendant does not challenge the trial court’s denial of judicial
diversion. Instead, Defendant argues that the trial court abused its discretion by requiring
Defendant to register on the Tennessee Sex Offender Registry, specifically because the
proof presented at the hearing was that he “presented little risk of reoffending and is not a
sexual predator.” The State disagrees.

       Defendant’s complaint about the requirement that he become a registered sex
offender is essentially a challenge to his sentence. When a defendant challenges the
length, range, or manner of service of a sentence, this Court reviews the trial court’s
sentencing decision under an abuse of discretion standard with a presumption of
reasonableness. State v. Caudle, 388 S.W.3d 273, 278-79 (Tenn. 2012); State v. Bise,
380 S.W.3d 682, 708 (Tenn. 2012). This presumption applies to “within-range
sentencing decisions that reflect a proper application of the purposes and principles of the
Sentencing Act.” Bise, 380 S.W.3d at 707.

       As stated above, Defendant pled guilty to two counts of statutory rape, Class E
felonies. T.C.A. § 39-13-506(2)(A). Tennessee Code Annotated section 39-13-
506(2)(B) provides:

       In addition to the punishment provided for a person who commits statutory
       rape for the first time, the trial judge may order, after taking into account
       the facts and circumstances surrounding the offense, including the offense
       for which the person was originally charged and whether the conviction
       was the result of a plea bargain agreement, that the person be required to
       register as a sexual offender pursuant to title 40, chapter 39, part 2.

(Emphasis added). Thus, the trial court had the discretionary authority to order
Defendant to register as a sex offender.


                                            -5-
       In this case, the trial court thoroughly and completely recounted the factual basis
for the guilty pleas, the testimony presented both at the hearing and in the presentence
report and psychosexual evaluation, and made detailed findings of fact prior to ordering
Defendant to register as a sex offender. The trial court took care to specifically note
Defendant’s lack of credibility in addition to his gang affiliation, admitted drug use, and
bevy of juvenile female Facebook friends. The trial court also noted the fact that
Defendant continued to pursue and engage in a sexual relationship with the victim despite
the fact he knew she was, at most, seventeen. Given this proof, we find the trial court did
not abuse its discretion. Defendant is not entitled to relief.

                                    Conclusion

      For the foregoing reasons, the judgment of the trial court is affirmed.


                                                 _________________________________
                                                 TIMOTHY L. EASTER, JUDGE




                                           -6-